Exhibit 10.1

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT, dated as of September 18,
2018 (this “Amendment” or sometimes referred to herein as the “Second
Amendment”), is entered into by and among GORDON BROTHERS FINANCE COMPANY, in
its capacity as the administrative agent (in such capacity, together with its
successors and assigns, “Administrative Agent”) pursuant to the Credit Agreement
(as defined below) for the Lenders (as defined below), the parties to the Credit
Agreement as lenders (individually, each a “Lender” and collectively, “Lenders”)
party hereto, Stein Mart, Inc., a Florida corporation (“Stein Mart” or the “Lead
Borrower”), and Stein Mart Buying Corp., a Florida corporation (“Buying Corp.”,
and together with Stein Mart, each individually a “Borrower” and collectively,
“Borrowers”), and the obligors party thereto as guarantors (each individually a
“Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders (or Administrative Agent
on behalf of Lenders) have made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Term Loan Credit
Agreement, dated as of March 14, 2018, by and among Administrative Agent,
Lenders, Borrowers and Guarantors, as amended by the First Amendment to Term
Loan Credit Agreement, dated as of May 10, 2018 (as the same now exists and is
amended and supplemented pursuant hereto and may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the “Credit
Agreement” or the “Existing Credit Agreement”) and the other Loan Documents;

WHEREAS, Lead Borrower has requested that Administrative Agent and Lenders
modify certain provisions of the Credit Agreement and Administrative Agent and
Required Lenders are willing to agree to such modifications on the terms and
subject to the conditions set forth herein;

WHEREAS, by this Amendment, Administrative Agent, Lenders, and Borrowers desire
and intend to make certain amendments to the Credit Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Definitions. For purposes of this Amendment, all terms used herein which
are not otherwise defined herein, including but not limited to, those terms used
in the recitals hereto, shall have the respective meanings assigned thereto in
the Credit Agreement as amended by this Amendment.

2.    Amendment to Credit Agreement. Upon the occurrence of the Second Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(a)    Additional Definitions. The following definitions are hereby added to the
Credit Agreement:

(i)    “Accelerated Borrowing Base Weekly Delivery Event” means the occurrence
of either of the following events at any time: (a) the occurrence and
continuance of any Event of Default, or (b) Revolving Excess Availability is
less than fifteen percent (15%) of the Revolving Loan Cap for three
(3) consecutive Business Days. For purposes of this Agreement, the



--------------------------------------------------------------------------------

occurrence of an Accelerated Borrowing Base Weekly Delivery Event shall be
deemed continuing at the Administrative Agent’s option (i) so long as such Event
of Default is continuing and has not been waived, and/or (ii) if the Accelerated
Borrowing Base Weekly Delivery Event arises as a result of the Borrowers’
failure to achieve Revolving Excess Availability as required in clause (b) of
this definition, until the Revolving Excess Availability has exceeded fifteen
percent (15%) of the Revolving Loan Cap for thirty (30) consecutive calendar
days, in which case an Accelerated Borrowing Base Weekly Delivery Event shall no
longer be deemed to be continuing for purposes of this Agreement.

(ii)    “Second Amendment” means that certain Second Amendment to Term Loan
Credit Agreement, dated September 18, 2018, by and among the Administrative
Agent, Borrowers, the Lenders, and Guarantors.

(iii)    “Second Amendment Effective Date” means the date that all of the
conditions set forth in Section 4 of the Second Amendment are satisfied. The
Second Amendment Effective Date is September 18, 2018.

(b)    Amendments to Definitions.

(i)    The definition of “Applicable Margin” as set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition and replacing it
with the following:

“Applicable Margin” means a rate per annum equal to 8.25%.

(ii)    The definition of “Borrowing Base” as set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting clause (b) of such definition and
replacing it with the following:

“(b)     twelve and one-half percent (12.5%) (provided that such percentage
shall reduce to ten percent (10%) on the earlier of (i) the date that is one
(1) year after the Second Amendment Effective Date and (ii) the date on which
the Borrowers consummate a Permitted Leasehold Financing pursuant to which the
Borrowers receive at least $5,000,000 in net proceeds) of the Net Recovery
Percentage multiplied by the Cost of Eligible Inventory, net of Inventory
Reserves;

plus”

(iii)    The definition of “Cash Dominion Event” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting such definition and replacing
it with the following:

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Revolving
Excess Availability of at least (A) ten percent (10.0%) of the Revolving Loan
Cap at any time or (B) twelve and one-half percent (12.5%) of the Revolving Loan
Cap at for three (3) consecutive Business Days. For purposes of this Agreement,
the occurrence of a Cash Dominion Event shall be deemed continuing at the
Administrative Agent’s option (A) so long as such Event of Default and is
continuing and has not been waived, and/or (B) if the Cash Dominion Event arises
as a result of the Borrowers’ failure to achieve Revolving Excess Availability
as required hereunder, until Revolving Excess Availability has exceeded twelve
and one-half percent (12.5%) of the Revolving Loan Cap for sixty (60)



--------------------------------------------------------------------------------

consecutive Business Days, in which case a Cash Dominion Event shall no longer
be deemed to be continuing for purposes of this Agreement; provided that a Cash
Dominion Event shall be deemed continuing (even if an Event of Default is no
longer continuing and/or Revolving Excess Availability exceeds the required
amount for sixty (60) consecutive Business Days) at all times after a Cash
Dominion Event has occurred and been discontinued on two (2) occasion(s) after
the Closing Date. The termination of a Cash Dominion Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

(iv)    The definition of “FF&E Advance Rate” as set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting the reference to “October 31,
2018” in such definition and replacing it with “December 31, 2018”.

(v)    The definition of “Maturity Date” as set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition and replacing it
with the following:

“Maturity Date” means the earlier to occur of (a) September 18, 2023 and (b) the
Revolving Maturity Date.

(c)    Term Loan Prepayment Fee. The first sentence of Section 2.09(a) is hereby
deleted and the following substituted therefor:

“In the event that, at any time prior to the third anniversary of the Second
Amendment Effective Date, an acceleration of the Obligations pursuant to
Section 8.02 occurs, or in the event that, at any time on or prior to the third
anniversary of the Second Amendment Effective Date the Borrowers voluntarily
prepay or repay, or are required to prepay or repay following acceleration of
the Obligations pursuant to Section 8.02, the Term Loans in whole or in part,
then, on the date of such acceleration or the effective date of such prepayment
or repayment (or the date the requirement to prepay or repay arises), as
applicable, the Borrowers shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, the Term Loan Prepayment Fee on the amount of the Term
Loans so prepaid or repaid or required to be prepaid or repaid (and to the
extent such Term Loan Prepayment Fee is not paid when due, such fee shall be
automatically capitalized and added to the principal balance of the Term
Loans).”

(d)    Delivery of Borrowing Base Certificates. Section 6.02(c) of the Credit
Agreement is hereby deleted and the following substituted therefor:

“(c)    on the fifteenth (15th) day of each Fiscal Month (or, if such day is not
a Business Day, on the next succeeding Business Day), a Borrowing Base
Certificate showing the Borrowing Base and the Revolving Borrowing Base as of
the close of business as of the last day of the immediately preceding Fiscal
Month (as applicable), each Borrowing Base Certificate to be certified as
complete and correct by a Responsible Officer of the Lead Borrower; provided
that, at any time that an Accelerated Borrowing Base Weekly Delivery Event has
occurred and is continuing, at the election of the Administrative Agent, (or, at
the election of the Borrowers, in the event an Accelerated Borrowing Base Weekly
Delivery Event has not occurred) such Borrowing Base Certificate shall be
delivered on Wednesday of each week (or, if Wednesday of any week is not a
Business Day, on the next succeeding Business Day) and such weekly delivery
shall continue for a minimum of four consecutive weeks, commencing with the
first week following the week



--------------------------------------------------------------------------------

during which such Accelerated Borrowing Base Weekly Delivery Event first
occurred (or, if delivered at the election of the Borrowers, commencing with the
first week following the week during which Lead Borrower notifies Administrative
Agent in writing that Borrowers will be delivering a Borrowing Base Certificate
on a weekly basis), in each case, as of the close of business on Friday of the
immediately preceding week; provided further, that; in the event of any
Disposition of, or casualty or condemnation of, any Term Loan Priority
Collateral with an aggregate value in excess of $500,000, the Borrowers shall
deliver to the Administrative Agent an updated Borrowing Base Certificate
reflecting such Disposition, casualty or condemnation not later than the next
Business Day;”

(e)    Inspection Rights; Additional Field Examinations and Appraisals. Sections
6.10 (b) and (c) of the Credit Agreement are hereby deleted and the following
substituted therefor:

“(b)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including investment
bankers, consultants, accountants, and lawyers) retained by the Administrative
Agent to conduct field examinations and other evaluations, including, without
limitation, of (i) the Lead Borrower’s practices in the computation of the
Borrowing Base and the Revolving Borrowing Base, (ii) the assets included in the
Borrowing Base and the Revolving Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, and (iii) the Loan Parties’ business plan and cash flows.
If Revolving Excess Availability is not less than the amount equal to twenty
percent (20%) of the Revolving Loan Cap for four (4) consecutive Business Days
at any time during any Fiscal Year, then the Loan Parties acknowledge that the
Administrative Agent may, in its discretion, undertake one (1) field examination
during such Fiscal Year at the Loan Parties’ expense; provided, that, if
Revolving Excess Availability is less than the amount equal to twenty percent
(20%) of the Revolving Loan Cap for four (4) consecutive Business Days at any
time during any Fiscal Year, then the Loan Parties acknowledge that the
Administrative Agent may, in its discretion, undertake up to two (2) field
examination during such Fiscal Year at the Loan Parties’ expense; provided
further, that, the Administrative Agent agrees that the Administrative Agent
shall not undertake any such field examinations to the extent that the Revolving
Agent shall have conducted such field examinations in accordance with the
requirements of the ABL Intercreditor Agreement. Notwithstanding the foregoing,
the Administrative Agent may cause additional field examinations to be
undertaken (A) as it in its discretion deems necessary or appropriate, at its
own expense or, (B) if required by Law or if a Default or Event of Default shall
have occurred and be continuing, at the expense of the Loan Parties.

(c)    Upon the request of the Administrative Agent after reasonable prior
notice, permit the Administrative Agent or professionals (including appraisers)
retained by the Administrative Agent to conduct appraisals of the Collateral,
including, without limitation, the assets included in the Borrowing Base and the
Revolving Borrowing Base. If Revolving Excess Availability is not less than the
amount equal to twenty percent (20%) of the Revolving Loan Cap for four
(4) consecutive Business Days at any time during any Fiscal Year, then the Loan
Parties acknowledge that the Administrative Agent may, in its discretion,
undertake one (1) appraisal during such Fiscal Year at the Loan Parties’
expense; provided, that, if Revolving Excess Availability is less than the
amount equal to twenty percent (20%) of the Revolving Loan Cap for four
(4) consecutive Business Days at any time during any Fiscal Year, then the Loan
Parties acknowledge that the Administrative Agent may, in its discretion,
undertake up to two (2) appraisals



--------------------------------------------------------------------------------

during such Fiscal Year at the Loan Parties’ expense; provided further, that,
the Administrative Agent agrees that the Administrative Agent shall not
undertake any such appraisals to the extent that the Revolving Agent shall have
conducted such appraisals in accordance with the requirements of the ABL
Intercreditor Agreement. Notwithstanding the foregoing, the Administrative Agent
may cause additional appraisals to be undertaken (i) as it in its discretion
deems necessary or appropriate, at its own expense or, (ii) if required by Law
or if a Default or Event of Default shall have occurred and be continuing, at
the expense of the Loan Parties.”

3.    Representations and Warranties. Borrowers each represent and warrant with
and to the Administrative Agent and each Lender on the Second Amendment
Effective Date as follows:

(a)    After giving effect to this Amendment, no Default or Event of Default
exists or has occurred and is continuing as of the date of this Amendment;

(b)    this Amendment has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and the other Loan Parties and, if
necessary, their respective equity holders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of
Borrowers and the other Loan Parties contained herein and therein constitute
legal, valid and binding obligations of Borrowers and the other Loan Parties,
enforceable against Borrowers and the other Loan Parties in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;

(c)    the execution, delivery and performance of this Amendment (i) are within
each Borrower’s and Guarantor’s corporate or limited liability company powers
and (ii) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation or formation, operating
agreement, by laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or other Loan Party is a party or
by which any Borrower or other Loan Party or its property are bound; and

(d)    all of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents, each as amended hereby, are true and
correct in all material respects on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.

4.    Conditions Precedent. This Amendment shall become effective as of the date
on which each of the following conditions have been satisfied, as determined by
Administrative Agent in its sole discretion (the “Second Amendment Effective
Date”):

(a)    this Amendment shall have been duly executed by each party hereto;

(b)    on the date of this Amendment, the principal amount of the Term Loans
shall have been repaid in an amount equal to $15,000,000, together with all
accrued but unpaid interest on such principal amount and the Term Loan
Prepayment Fee payable in connection therewith (in an amount equal to $262,500);

(c)    an amendment to the Intercreditor Agreement, in form and substance
satisfactory to Administrative Agent, shall have been duly executed and
delivered by the Revolving Agent and the Loan Parties;



--------------------------------------------------------------------------------

(d)    the Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing (i) the authority of each Loan Party to enter into this Second
Amendment and any other Loan Documents to be entered into in connection
therewith and (ii) the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Second Amendment and related Loan Documents, together with copies of each
Loan Party’s Organization Documents certified by a Responsible Officers of each
Loan Party as being true and correct and such other documents and certifications
as the Administrative Agent may reasonably require to evidence that each Loan
Party is duly organized or formed, and that each Loan Party is validly existing,
and in good standing in its jurisdiction of incorporation or organization, as
the case may be;

(e)    the Amendment No. 3 to the Second Amended and Restated Revolving Credit
Agreement (the “Revolving Amendment”) shall have been consummated (or
consummated substantially concurrently with the consummation of the facility
evidenced by the Credit Agreement) on terms and conditions and pursuant to
documentation satisfactory to Administrative Agent;

(f)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying (1) that the conditions specified in this Section 4 have been
satisfied, (2) that there has been no event or circumstance since February 3,
2018, that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect, (3) to the Solvency of the Loan
Parties as of the Closing Date after giving effect to the transactions
contemplated hereby, (4) either that (x) no consents, licenses or approvals are
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, or (y) that all such consents, licenses and approvals have been
obtained and are in full force and effect and (5) attaching, as true, complete
and correct, copies of each of the Revolving Amendment and any other material
Revolving Loan Document delivered in connection therewith;

(g)    the Administrative Agent shall have received a Borrowing Base Certificate
dated the Second Amendment Effective Date (after giving effect to the Second
Amendment), relating to the fiscal month ended on September 1, 2018, and
executed by a Responsible Officer of the Lead Borrower;

(h)    the Administrative Agent shall have received (without duplication of the
amounts referred to in clause (b), above) (i) all fees required to be paid on
the Second Amendment Effective Date under the amended and restated fee letter
dated as of the date hereof and (ii) all reasonable out-of-pocket expenses for
which invoices have been presented (including reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel to the
Administrative Agent); and

(i)    as of the date of this Amendment and after giving effect thereto, (x) no
Default or Event of Default shall exist or have occurred and be continuing and
(y) the representations and warranties set forth in Section 3 shall be true and
correct.

5.    Release.

(a)    In consideration of the agreements of Administrative Agent and Lenders
contained herein, and the continued making of the loans, advances and other
accommodations by Lenders to Borrowers pursuant to the Credit Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, each Loan Party, on behalf of itself and its successors,



--------------------------------------------------------------------------------

assigns, and other legal representatives, hereby, jointly and severally,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent and each Lender, and its and their present and
former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives and
their respective successors and assigns (Administrative Agent, Lenders and all
such other parties being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Borrower, or any of its successors, assigns, or other legal representatives and
their respective successors and assigns may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any nature, cause or thing whatsoever which arises at any time on or prior to
the day and date of this Second Amendment, for or on account of, or in relation
to, or in any way in connection with the Credit Agreement, as amended and
supplemented through the date hereof, and the other Loan Documents.

(b)    Each Loan Party acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

(c)    Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final and unconditional nature of the release set
forth above.

(d)    Each Loan Party represents and warrants that each such Person is the sole
and lawful owner of all right, title and interest in and to all of the claims
released hereby and each such Person has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.

(e)    Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.

(f)    Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
jointly and severally, covenants and agrees with each Releasee that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any Claim released, remised and discharged by any Loan Party
pursuant to Section 5(a) hereof. If any Loan Party violates the foregoing
covenant, Borrowers, jointly and severally agree to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

6.    Effect of this Second Amendment. Except as expressly set forth herein, no
other consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and the other Loan Parties shall not be
entitled to any other or further consent by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Loan Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.



--------------------------------------------------------------------------------

7.    Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

8.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9.    Further Assurances. Borrowers and other Loan Parties shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative Agent to effectuate the provisions and
purposes of this Amendment.

10.    Entire Agreement. This Amendment and the other Loan Documents represent
the entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written.

11.    Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment.

12.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BORROWERS: STEIN MART, INC. By:  

/s/ Gregory W. Kleffner

Name:   Gregory W. Kleffner Title:   Chief Financial Officer STEIN MART BUYING
CORP. By:  

/s/ Gregory W. Kleffner

Name:   Gregory W. Kleffner Title:   Director GUARANTORS: STEIN MART HOLDING
CORP. By:  

/s/ Gregory W. Kleffner

Name:   Gregory W. Kleffner Title:   Director

 

Signature Page – Second Amendment

Term Loan Credit Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS: GORDON BROTHERS FINANCE COMPANY, as the Administrative Agent
By:  

/s/ David Vega

Name:   David Vega Its Authorized Signatory GORDON BROTHERS FINANCE COMPANY LLC,
as a Lender By:  

/s/ David Vega

Name:   David Vega Its Authorized Signatory

 

Signature Page – Second Amendment

Term Loan Credit Agreement